Exhibit 10.11

SUPPLEMENT NO. 1, dated as of December 10, 2012 (this “Supplement”), to the
Second Lien Intellectual Property Security Agreement, dated as of September 30,
2011 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Intellectual Property Security Agreement”), among TRAVELPORT
LIMITED, a company incorporated under the laws of Bermuda (“Holdings”),
TRAVELPORT LLC, a Delaware corporation (the “Borrower”), WALTONVILLE LIMITED, a
company incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS
INVESTOR (LUXEMBOURG) S.A.R.L., a société à responsabilité limitée incorporated
under the laws of Luxembourg (“TDS Intermediate Parent”), the other Subsidiaries
of Holdings from time to time party thereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent (as used herein, as defined in the Intellectual
Property Security Agreement referred to below).

A. Reference is made to the Indenture, dated as of November 30, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Indenture”), among the Borrower, Intermediate Parent, TDS
Intermediate Parent, the other guarantors from time to time party thereto, Wells
Fargo Bank, National Association, as the “Trustee” (under and as defined
therein), and Wells Fargo Bank, National Association, as the “Collateral Agent”
(under and as defined therein).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intellectual Property Security Agreement.

C. Section 5.14 of the Intellectual Property Security Agreement provides that
additional Restricted Subsidiaries of the Borrower may become Subsidiary Parties
under the Intellectual Property Security Agreement by execution and delivery of
an instrument in the form of this Supplement. Each of the undersigned Restricted
Subsidiaries (each, a “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Indenture to become a Subsidiary Party
under the Intellectual Property Security Agreement and as consideration for
Notes previously issued.

Accordingly, the Collateral Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.14 of the Intellectual Property Security
Agreement, each New Subsidiary by its signature below becomes a Subsidiary Party
(and accordingly, becomes a Grantor) under the Intellectual Property Security
Agreement with the same force and effect as if originally named therein as a
Subsidiary Party and each New Subsidiary hereby (a) agrees to all the terms and
provisions of the Intellectual Property Security Agreement applicable to it as a
Subsidiary Party and Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct in all material respects on and as of the date hereof. In furtherance of
the foregoing, each New Subsidiary, as security for the payment and performance
in full of the Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all such New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Intellectual Property Security Agreement) of such New Subsidiary. Each
reference to a “Grantor” in the Intellectual Property Security Agreement shall
be deemed to include each New Subsidiary. The Intellectual Property Security
Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signature of each New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Collateral of such New Subsidiary consisting of Intellectual Property and
(b) set forth under its signature hereto, is the true and correct legal name of
such New Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. Except as expressly supplemented hereby, the Intellectual Property
Security Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intellectual Property Security
Agreement.

SECTION 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

SECTION 10. Notwithstanding anything herein to the contrary, the lien and
security interest granted to Collateral Agent pursuant to this Supplement and
the exercise of any right or remedy by Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Supplement, the terms
of the Intercreditor Agreement shall govern and control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Intellectual Property Security Agreement as of
the day and year first above written.

 

GALILEO INTERNATIONAL TECHNOLOGY, LLC

By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person

Legal Name: GALILEO INTERNATIONAL TECHNOLOGY, LLC Jurisdiction of Formation:
Delaware Location of Chief Executive Office: Braemar Court #2 Deighton Road St.
Michael, Barbados, BB14017 GALILEO ASIA, LLC

By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary

Legal Name: GALILEO ASIA, LLC Jurisdiction of Formation: Delaware Address of
Chief Executive Office: 300 Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

GALILEO LATIN AMERICA, LLC

By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary

Legal Name: GALILEO LATIN AMERICA, LLC Jurisdiction of Formation: Delaware
Address of Chief Executive Office: 300 Galleria Parkway Atlanta, GA 30339
TRAVELPORT FINANCE MANAGEMENT LLC

By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary

Legal Name: TRAVELPORT FINANCE MANAGEMENT LLC Jurisdiction of Formation:
Delaware Address of Chief Executive Office: 300 Galleria Parkway Atlanta, GA
30339 TRAVELPORT INVESTOR LLC

By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary



--------------------------------------------------------------------------------

Legal Name: TRAVELPORT INVESTOR LLC Jurisdiction of Formation: Delaware Address
of Chief Executive Office: 300 Galleria Parkway Atlanta, GA 30339 TRAVELPORT
SERVICES LLC

By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary

Legal Name: TRAVELPORT SERVICES LLC Jurisdiction of Formation: Delaware Address
of Chief Executive Office: 300 Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Richard Prokosch

  Name:   Richard Prokosch   Title:   Vice President

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

Schedule I to the

Supplement No. 1 to

the Second Lien Intellectual Property

Security Agreement

INTELLECTUAL PROPERTY

TRADEMARK REGISTRATIONS AND APPLICATIONS OWNED BY

GALILEO INTERNATIONAL TECHNOLOGY, LLC

 

Trademark

  

App No

  

Reg No

  

Status

    

Country

  

App Date

  

Reg Date

GALILEO    88438    16586    Registered      African Union Territories (OAPI)   
27-Mar-1998    31-Mar-1999 GALILEO    88435    39088    Registered      African
Union Territories (OAPI)    27-Mar-1998    31-Mar-1999 GALILEO    936/87   
53802    Registered      Algeria    28-Sep-1987    28-Sep-1997 GLOBE DESIGN   
99066836    2119    Registered      Anguilla    12-Jul-1988    12-Jul-1988
GALILEO    2439415       Registered      Argentina    28-Jun-2003    GALILEO   
2517446       Registered      Argentina    28-May-2004    GALILEO    2517444   
   Pending      Argentina    28-May-2004    GALILEO    2517445       Published
     Argentina    28-May-2004    FOCALPOINT    548214    548214    Registered
     Australia    28-Dec-1990    28-Dec-1990 FOCALPOINT    548213    548213   
Registered      Australia    28-Dec-1990    28-Dec-1990 GALILEO    472935   
A472935    Registered      Australia    18-Sep-1987    18-Sep-1987 GALILEO   
472933    A472933    Registered      Australia    18-Sep-1987    18-Sep-1987



--------------------------------------------------------------------------------

GALILEO    472934    A472934    Registered      Australia    18-Sep-1987   
18-Sep-1987 TRAVELPORT ROOMS AND MORE    1445344       FILED      Australia   
29-Aug-2011    GALILEO    AM3531-87    119566    Registered      Austria   
17-Sep-1987    11-May-1988 GALILEO    2009 0968    2010 0852    Registered     
Azerbaijan    27-Jul-2009    6-Jul-2010 GALILEO    SM118/88    569    Registered
     Bahrain    18-Feb-1988    18-Feb-1988 GALILEO    SM117/88    568   
Registered      Bahrain    18-Feb-1988    18-Feb-1988 GALILEO    116/88    11474
   Registered      Bahrain    18-Feb-1988    18-Feb-1988 GALILEO    55715   
55715    Registered      Bahrain    03-May-2007    9-May-2012 GLOBE DESIGN   
SM163/88    577    Registered      Bahrain    07-Mar-1988    7-Mar-1988 GLOBE
DESIGN    SM162/88    576    Registered      Bahrain    07-Mar-1988   
7-Mar-1988 GLOBE DESIGN    161/88    11511    Registered      Bahrain   
07-Mar-1988    7-Mar-1988 FOCALPOINT    757458    494064    Registered     
Benelux    21-Dec-1990    21-Dec-1990 GALILEO    703483    439057    Registered
     Benelux    07-Oct-1987    7-Oct-1987 GALILEOVIEW    824633    543060   
Registered      Benelux    18-Mar-1994    18-Apr-1994 GALILEO       53324-A   
Registered      Bolivia    04-Nov-1987    23-Aug-1988 GALILEO       53322-A   
Registered      Bolivia    04-Nov-1987    23-Aug-1988 GALILEO       53323-A   
Registered      Bolivia    04-Nov-1987    23-Aug-1988



--------------------------------------------------------------------------------

GALILEO    BAZR971415    BAZR971415    Registered      Bosnia and Herzegovina   
04-Feb-1997    5-Oct-2000 GALILEO    814062423    814062423    Registered     
Brazil    24-Feb-1988    10-Apr-1990 GALILEO    814062431    814062431   
Registered      Brazil    24-Feb-1988    29-Aug-1989 GALILEO    821285114   
821285114    Registered      Brazil    21-Dec-1998    1-Jul-2003 GALILEO   
200023748    200023748    Registered      Brazil    24-Feb-1988    10-Apr-1990
GALILEO    17727    15133    Registered      Brunei Darussalam    22-Sep-1987   
22-Sep-1987 GALILEO    5192    502-S    Registered      Bulgaria    07-Dec-1987
   18-Feb-1988 GALILEO    5191    16160    Registered      Bulgaria   
07-Dec-1987    18-Feb-1988 GALILEO    824766    837714    Registered      Chile
   09-Nov-1987    09-Feb-1988 GALILEO    824767    837715    Registered     
Chile    09-Nov-1987    09-Feb-1988 GALILEO    88/2036    330819    Registered
     China (People’s Republic)    21-Jan-1988    20-Nov-1988 GALILEO    8085563
      Pending      China (People’s Republic)    26-Feb-2010    GALILEO   
8085564       Pending      China (People’s Republic)    26-Feb-2010    GLOBE
DESIGN    3654836    3654836    Registered      China (People’s Republic)   
31-Jul-2003    28-Feb-2005 GLOBE DESIGN    3654954    3654954    Registered     
China (People’s Republic)    31-Jul-2003    14-Nov-2005 GLOBE DESIGN    3654835
   3654835    Registered      China (People’s Republic)    31-Jul-2003   
28-Jul-2005 GALILEO    278406    133296    Registered      Colombia   
12-Nov-1987    18-Apr-1991



--------------------------------------------------------------------------------

GALILEO    278405    131025    Registered      Colombia    12-Nov-1987   
26-Nov-1990 GALILEO    353877    308383    Registered      Colombia   
26-Jun-2003    31-Oct-2005 GLOBE DESIGN    284293    131008    Registered     
Colombia    13-Apr-1988    26-Dec-1990 GLOBE DESIGN    284292    130978   
Registered      Colombia    13-Apr-1988    28-Dec-1990 GLOBE DESIGN    284291   
130858    Registered      Colombia    13-Apr-1988    11-Oct-1990 WORLDSPAN   
1.19765    264473    Registered      Colombia    12-Mar-2001    16-Apr-2002
GALILEO    ND2445RDC97    6372/97    Registered      Congo, Democratic Republic
of    16-Dec-1997    16-Dec-1997 GLOBE DESIGN    ND2446RDC97    6373/97   
Registered      Congo, Democratic Republic of    16-Dec-1997    16-Dec-1997
GALILEO       69156    Registered      Costa Rica    11-Dec-1987    19-Oct-1988
GALILEO       69333    Registered      Costa Rica    11-Dec-1987    30-Nov-1988
GALILEO    70536    70536    Registered      Costa Rica    11-Dec-1987   
22-Aug-1989 WORLDSPAN    2001.000844    133618    Registered      Costa Rica   
08-Nov-2001    17-May-2002 GALILEO    3814/9510635    Z950472    Registered     
Croatia    03-Feb-1989    8-Mar-1995 GALILEO    28739    28739    Registered
     Cyprus, Republic of    25-Sep-1987    25-Sep-1987 GALILEO       167303   
Registered      Czech Republic    09-Nov-1987    9-Nov-1987 GALILEO    6217/87
   0595-1990    Registered      Denmark    18-Sep-1987    9-Feb-1990 GALILEO   
10361    307/88    Registered      Ecuador    24-Nov-1987    13-Dec-1988



--------------------------------------------------------------------------------

GALILEO    10363    309/88    Registered      Ecuador    24-Nov-1987   
13-Dec-1988 GALILEO    10356    2820/88    Registered      Ecuador   
24-Nov-1987    13-Dec-1988 GLOBE DESIGN    11414    31/89    Registered     
Ecuador    10-Mar-1988    17-Apr-1989 GLOBE DESIGN    11415    030/89   
Registered      Ecuador    10-Mar-1988    17-Apr-1989 GLOBE DESIGN    11413   
350/89    Registered      Ecuador    10-Mar-1988    29-Mar-1989 GALILEO    70525
   70525    Registered      Egypt    26-Oct-1987    26-Oct-1987 GALILEO    70523
   70523    Registered      Egypt    26-Oct-1987    26-Oct-1987 GALILEO    70521
   70521    Registered      Egypt    26-Oct-1987    26-Oct-1987 GALILEO      
75/14    Registered      El Salvador    14-Jan-1988    12-Nov-1992 FOCALPOINT   
612325    612325    Registered      European Community    22-Aug-1997   
24-Nov-2010 GALILEO    2157501    2157501    Registered      European Community
   02-Apr-2001    1-Oct-2003 GALILEO    170167    170167    Registered     
European Community    01-Apr-1996    2-Jan-2012 GALILEO FLIGHTTRACKER    4510061
   4510061    Registered      European Community    27-Jun-2005    4-Sep-2006
GALILEO GROUPS    6501928    6501928    Registered      European Community   
10-Dec-2007    17-Apr-2009 GALILEO INTERNATIONAL & Design    330084    330084   
Registered      European Community    17-Jul-1996    3-Apr-1999 GALILEO VIEWTRIP
   4760963    4760963    Registered      European Community    02-Dec-2005   
4-Feb-2012 GALILEO WIRELESS    4510244       Pending      European Community   
27-Jun-2005   



--------------------------------------------------------------------------------

GLOBE DESIGN    169904    169904    Registered      European Community   
01-Apr-1996    11-Sep-1998 POWERED BY GALILEO Design    516799    516799   
Registered      European Community    15-Apr-1997    20-Jan-2000 TRAVELPORT
ROOMS AND MORE    10227171    10227171    Registered      European Community   
30-Aug-2011    23-May-2012 TRAVELWIRE    3203957    3203957    Registered     
European Community    30-May-2003    7-Mar-2005 VIEWPOINT    901322    901322   
Registered      European Community    07-Aug-1998    10-Oct-2002 GALILEO   
3931/87    105736    Registered      Finland    21-Sep-1987    20-Nov-1989
GALILEO    877127    1497698    Registered      France    17-Sep-1987   
17-Sep-1987 GALILEO    1699    1699    Registered      Gaza District   
15-Oct-1987    15-Oct-1987 GALILEO    54332.03    M 2010 20756    Registered
     Georgia    24-Jul-2009    17-Sep-2010 GALILEO    G 34751/9 WZ    1126449   
Registered      Germany    23-Sep-1987    18-Aug-1988 GALILEO       DD646010   
Registered      Germany    05-Oct-1987    24-Mar-1988 GALILEO STYLIZED   
39521182    39521182    Registered      Germany    28-Jun-1995    23-Apr-1996
GALILEO    87316    87316    Registered      Greece    25-Nov-1987   
25-Nov-1987 GALILEO    12751    59114    Registered      Guatemala   
14-Jan-1988    18-Sep-1989 GALILEO    12400    63347    Registered     
Guatemala    30-Dec-1987    26-Nov-1990 GALILEO    12399    57354    Registered
     Guatemala    30-Dec-1987    6-Mar-1989 GALILEO       12678A    Registered
     Guyana    06-Nov-1987    6-Nov-1987



--------------------------------------------------------------------------------

GALILEO

      692    Registered      Honduras    19-Nov-1987    6-Sep-1988

GALILEO

      693    Registered      Honduras    17-Nov-1987    6-Sep-1988

GALILEO

   49849    49849    Registered      Honduras    19-Nov-1987    6-Sep-1988

GALILEO

   4893/87    3749/1988    Registered      Hong Kong    24-Sep-1987   
24-Sep-1987

GALILEO

   1915/87    126986    Registered      Hungary    05-Oct-1987    20-May-1988

GALILEO

   515/1987    27/1988    Registered      Iceland    22-Sep-1987    1-Feb-1988

GALILEO

   479158    479158    Registered      India    29-Sep-1987    29-Sep-1987

GALILEO

   1609084       Published      India    08-Oct-2007   

GALILEO

      418188    Registered      Indonesia    26-Sep-1987    8-Jun-1988

FOCALPOINT

   90/7466    144206    Registered      Ireland    28-Dec-1990    28-Dec-1990

GALILEO

   3096/87    124586    Registered      Ireland    15-Sep-1987    15-Sep-1987

GALILEO

   67378    67378    Registered      Israel    30-Sep-1987    30-Sep-1987

GALILEO

   67374    67374    Registered      Israel    30-Sep-1987    30-Sep-1987

GALILEO

   67373    67373    Registered      Israel    30-Sep-1987    30-Sep-1987

GALILEO

   41522-C87    1313462    Registered      Italy    25-Sep-1987    25-Sep-1987
COMMUNICATIONS INTEGRATOR    28551/92    2683427    Registered      Japan   
18-Mar-1992    29-Jun-1994 CORPORATE APOLLO    44378/90       Pending      Japan
   19-Apr-1990   



--------------------------------------------------------------------------------

CORPORATE APOLLO    44372/90       Pending      Japan    19-Apr-1990   
FOCALPOINT    44373/90    2575477    Registered      Japan    19-Apr-1990   
30-Sep-1993 FOCALPOINT SCRIPTWRITER    44371/90    2524207    Registered     
Japan    19-Apr-1990    28-Apr-1993 GALILEO    97/189267    4654082   
Registered      Japan    26-Dec-1997    20-Mar-2003 GALILEO INTERNATIONAL &
Design    97/189268    4652095    Registered      Japan    26-Dec-1997   
14-Mar-2003 GROUPMANAGER    32717/90    2515499    Registered      Japan   
26-Mar-1990    31-Mar-1993 GROUPMANAGER    32712/90    2518974    Registered
     Japan    26-Mar-1990    31-Mar-1993 INSIDE LINK    44376/90    4134498   
Registered      Japan    19-Apr-1990    10-Apr-1998 LEISURESHOPPER    32718/90
   2515500    Registered      Japan    26-Mar-1990    31-Mar-1993 LEISURESHOPPER
   32713/90    2518975    Registered      Japan    26-Mar-1990    31-Mar-1993
ROOMMASTER    32716/90    2515498    Registered      Japan    26-Mar-1990   
31-Mar-1993 ROOMMASTER    32711/90    2518973    Registered      Japan   
26-Mar-1990    31-Mar-1993 GALILEO       25898    Registered      Jordan   
17-Aug-1988    17-Aug-1988 GALILEO    48492    35054    Registered     
Kazakhstan    29-Oct-2009    28-Mar-2011 GALILEO    71230    71230    Registered
     Kenya    06-May-2011    6-May-2011 GALILEO    10127    8199    Registered
     Korea, Democratic People’s Republic of    07-Nov-1991    7-Nov-1991 GALILEO
   10126    8185    Registered      Korea, Democratic People’s Republic of   
07-Nov-1991    7-Nov-1991



--------------------------------------------------------------------------------

GALILEO

   10125    8181    Registered      Korea, Democratic People’s Republic of   
07-Nov-1991    7-Nov-1991

GALILEO

   338/88    10280    Registered      Korea, Republic of    15-Feb-1988   
29-Aug-1989

GALILEO

   1999-0008109    179778    Registered      Korea, Republic of    15-Feb-1988
   26-Sep-1989

GALILEO

   98198    80636    Registered      Kuwait    28-Sep-2008    28-Sep-2008

GALILEO

   98199    79772    Registered      Kuwait    28-Sep-2008    28-Sep-2008

GALILEO

   98200    79773    Registered      Kuwait    28-Sep-2008    28-Sep-2008

GALILEO

   98201    79774    Registered      Kuwait    28-Sep-2008    28-Sep-2008

GALILEO

   98202    85712    Registered      Kuwait    29-Sep-2008    28-Sep-2008

GALILEO

   98203    91707    Registered      Kuwait    29-Sep-2008    29-Sep-2008

GALILEO

   20100227.3    10686    Registered      Kyrgyz Republic    25-May-2010   
30-Aug-2011

GALILEO

   51114    93734    Registered      Lebanon    19-Jan-1988    19-Jan-1988

GLOBE DESIGN

   51557    93735    Registered      Lebanon    28-Mar-1988    28-Mar-1988

GALILEO

      7220    Registered      Liechtenstein    26-Oct-1987    26-Oct-1987

GALILEO

   8095-M    8095-M    Registered      Macau    01-Mar-1988    2-Apr-1992

GALILEO

   8093-M    8093-M    Registered      Macau    01-Mar-1988    2-Apr-1992

GALILEO

   8094M    8094M    Registered      Macau    01-Mar-1988    2-Apr-1992

GALILEO

      2297    Registered      Macedonia    03-Feb-1989    3-Feb-1989



--------------------------------------------------------------------------------

GALILEO    87/04500    87/04500    Registered      Malaysia    29-Sep-1987   
29-Sep-1987 GLOBE DESIGN    20980    20980    Registered      Malta   
24-Oct-1991    24-Oct-1991 GALILEO    11672    2R.98.18943    Registered     
Monaco    22-Sep-1987    22-Sep-1987 GALILEO    39786    39786    Registered
     Morocco    30-Oct-1987    30-Oct-1987 GLOBE DESIGN    40700    40700   
Registered      Morocco    11-Mar-1988    11-Mar-1988 GALILEO    2005/0390   
2005/0390    Registered      Namibia    23-Mar-2005    24-Sep-2006 GALILEO   
2005/0391    2005/0391    Registered      Namibia    23-Mar-2005    24-Sep-2006
GALILEO    2005/0392    2005/0392    Registered      Namibia    23-Mar-2005   
24-Sep-2006 GALILEO    206/027548    25123    Registered      Nepal   
18-Jul-2006    31-May-2007 GALILEO    27529    25234    Registered      Nepal   
18-Jul-2006    24-Jun-2007 GALILEO    27532    25250    Registered      Nepal   
18-Jul-2006    1-Jul-2007 GLOBE DESIGN    27547    25165    Registered     
Nepal    18-Jul-2006    5-Jun-2007 GLOBE DESIGN    27531    25249    Registered
     Nepal    18-Jul-2006    1-Apr-2007 GLOBE DESIGN    27530    25248   
Registered      Nepal    18-Jul-2006    1-Jul-2007 GALILEO    180297    180297
   Registered      New Zealand    02-May-1988    2-May-1988 GALILEO    180296   
180296    Registered      New Zealand    02-May-1988    2-May-1988 GALILEO   
175155    175155    Registered      New Zealand    01-Oct-1987    1-Oct-1987



--------------------------------------------------------------------------------

GALILEO    18765CC    18765CC    Registered      Nicaragua    18-Dec-1987   
18-Apr-1989 GALILEO    18766CC    18766CC    Registered      Nicaragua   
18-Dec-1987    18-Apr-1989 GALILEO    18673CC    18673CC    Registered     
Nicaragua    18-Dec-1987    6-Apr-1989 FOCALPOINT    91.0028    155286   
Registered      Norway    02-Jan-1991    25-Feb-1993 GALILEO    87/3914   
140438    Registered      Norway    24-Sep-1987    15-Feb-1990 WORLDSPAN   
T90.0745    148332    Registered      Norway    09-Feb-1990    2-Jan-1992
GALILEO    35949       Pending      Oman    23-Mar-2005    GALILEO    35950   
35950    Registered      Oman    23-Mar-2005    24-May-2009 GALILEO    35951   
35951    Registered      Oman    23-Mar-2005    24-May-2006 GALILEO    96266   
96266    Registered      Pakistan    01-Nov-1987    1-Nov-1987 GALILEO    232251
   232251    Registered      Pakistan    03-Feb-2007    23-Apr-2011 GALILEO   
232248       Published      Pakistan    03-Feb-2007    GALILEO    10391   
207156    Registered      Paraguay    03-Nov-1987    12-Apr-1988 GALILEO   
10390    207155    Registered      Paraguay    03-Nov-1987    12-Apr-1988
GALILEO    10389    207154    Registered      Paraguay    03-Nov-1987   
12-Apr-1988 GALILEO    129780    5704    Registered      Peru    12-Nov-1987   
15-Apr-1988 GALILEO    129779    5689    Registered      Peru    12-Nov-1987   
12-Apr-1988



--------------------------------------------------------------------------------

GALILEO    129778    74170    Registered      Peru    12-Nov-1987    12-Apr-1988
GALILEO    63418    58929    Registered      Philippines    10-Dec-1987   
29-Jul-1994 GALILEO    63417    61622    Registered      Philippines   
10-Dec-1987    26-Sep-1995 GLOBE DESIGN    64146    55551    Registered     
Philippines    09-Mar-1988    2-Jul-1993 GALILEO    Z-257774       Pending     
Poland    21-Nov-2002    FOCALPOINT    270932    270932    Registered     
Portugal    29-Jan-1991    8-Feb-1993 FOCALPOINT    270931    270931   
Registered      Portugal    29-Jan-1991    8-Feb-1993 GALILEO    245525   
245525    Registered      Portugal    12-Feb-1988    22-Jul-1991 GALILEO   
245524    245524    Registered      Portugal    12-Feb-1988    22-Jul-1991
GALILEO    42700    42700    Registered      Qatar    08-Jan-2007    29-Apr-2008
GALILEO (English & Arabic within A; lined border)    6321    6321    Registered
     Qatar    15-Dec-1987    15-Dec-1987 GALILEO (English & Arabic within A;
lined border)    6322    6322    Registered      Qatar    15-Dec-1987   
15-Dec-1987 GALILEO (English & Arabic within A; lined border)    6320    6320   
Registered      Qatar    15-Dec-1987    15-Dec-1987 GALILEO       14716   
Registered      Romania    12-Nov-1987    12-Nov-1987 GALILEO    107310    82927
   Registered      Russian Federation    13-Oct-1987    13-Oct-1987 GALILEO   
6423    183/52    Registered      Saudi Arabia    07-Mar-1988    7-Mar-1988
GALILEO    6422    183/49    Registered      Saudi Arabia    07-Mar-1988   
7-Mar-1988



--------------------------------------------------------------------------------

GALILEO    6421    183/46    Registered      Saudi Arabia    07-Mar-1988   
7-Mar-1988 GALILEO    116752    968/62    Registered      Saudi Arabia   
26-Apr-2007    26-Apr-2007 GLOBE DESIGN    6429    183/54    Registered     
Saudi Arabia    07-Mar-1988    1-May-1988 GLOBE DESIGN    6428    183/51   
Registered      Saudi Arabia    19-Nov-1997    19-Nov-1997 GLOBE DESIGN    6427
   183/48    Registered      Saudi Arabia    07-Mar-1988    7-Mar-1988 GALILEO
   Z-758/87    32832    Registered      Serbia (Old Code)    03-Feb-1989   
3-Feb-1989 GALILEO    T87/4586C    T87/4586C    Registered      Singapore   
23-Sep-1987    2-Sep-1988 GLOBE DESIGN    989/88    T88/00989E    Registered
     Singapore    08-Mar-1988    11-May-1990 GALILEO       167303    Registered
     Slovakia    09-Nov-1987    9-Nov-1987 GALILEO    87.7282    87.7282   
Registered      South Africa    18-Sep-1987    18-Sep-1987 GALILEO    87.7281   
87.7281    Registered      South Africa    18-Sep-1987    18-Sep-1987 GALILEO   
87.728    87.728    Registered      South Africa    18-Sep-1987    18-Sep-1987
TRAVELPORT ROOMS AND MORE    2011.17409.11       FILED      South Africa   
18-Jul-2011    GALILEO    1212585    1212585    Registered      Spain   
02-Oct-1987    3-Oct-1988 GALILEO    1212588    1212588    Registered      Spain
   02-Oct-1987    17-Oct-1988 TRAVELGALILEO    2.435.069    2.435.069   
Registered      Spain    25-Oct-2001    5-Apr-2002 GALILEO    54172    54172   
Registered      Sri Lanka    29-Sep-1987    29-Sep-1987



--------------------------------------------------------------------------------

GALILEO    54169    54169    Registered      Sri Lanka    29-Sep-1987   
29-Sep-1987 GALILEO    54175    54175    Registered      Sri Lanka   
29-Sep-1987    29-Sep-1987 GALILEO    137421       Pending      Sri Lanka   
06-Feb-2007    GLOBE DESIGN    55017    55017    Registered      Sri Lanka   
14-Sep-1987    14-Mar-1988 GLOBE DESIGN    55016    55016    Registered      Sri
Lanka    14-Sep-1987    14-Mar-1988 GLOBE DESIGN    55015    55015    Registered
     Sri Lanka    14-Sep-1987    14-Mar-1988 GALILEO    none       Pending     
St. Kitts and Nevis    18-Jan-1988    GALILEO    12108    12108    Registered
     Suriname    19-Oct-1987    19-Oct-1987 GALILEO    87-7191    210582   
Registered      Sweden    21-Sep-1987    20-May-1988 GALILEO    7015    360349
   Registered      Switzerland    29-Oct-1987    29-Oct-1987 GALILEO         
Pending      Syria       GALILEO    (76)68230    31582    Registered      Taiwan
   21-Dec-1987    1-Sep-1988 GALILEO    (76)68229    34513    Registered     
Taiwan    21-Dec-1987    1-Mar-1989 GALILEO       498692    Registered     
Taiwan    21-Dec-1987    16-Sep-1990 GALILEO    10010496       Pending     
Tajikistan    25-May-2010    GALILEO    6746    6746    Registered      Tangier
   01-Oct-1987    1-Oct-1987 GLOBE DESIGN    6867    6867    Registered     
Tangier    22-Mar-1988    22-Mar-1988



--------------------------------------------------------------------------------

GALILEO & Design    314713    Kor98075    Registered      Thailand   
09-Aug-1996    9-Aug-1996 GALILEO    17084    17084    Registered      Trinidad
and Tobago    29-Sep-1987    29-Sep-1987 GALILEO    EE87426    EE020875   
Registered      Tunisia    22-Oct-1987    22-Oct-1987 GLOBE DESIGN    EE88062   
EE030051    Registered      Tunisia    10-Mar-1988    10-Mar-1988 GALILEO   
72747/87    102040    Registered      Turkey    11-Dec-1987    11-Dec-1987
GALILEO    2460    2460    Registered      Turkish Republic of Northern Cyprus
   21-Dec-1987    21-Dec-1987 GALILEO    200811242    147693    Registered     
Ukraine    28-May-2008    25-Nov-2011 GALILEO    55366    167303    Registered
     Ukraine    09-Nov-1987    19-Jun-1989 GALILEO    95488    96102   
Registered      United Arab Emirates    31-May-2007    4-Aug-2009 GALILEO   
95489    96103    Registered      United Arab Emirates    31-May-2007   
4-Aug-2009 GALILEO    95490(A)       Published      United Arab Emirates   
31-May-2007    FOCALPOINT    1451948    1451948    Registered      United
Kingdom    04-Jan-1991    19-Jun-1992 FOCALPOINT    1451947    1451947   
Registered      United Kingdom    04-Jan-1991    19-Jun-1992 GALILEO    1419651
   1419651    Registered      United Kingdom    30-Mar-1990    22-May-1992
GALILEO    1419333    1419333    Registered      United Kingdom    28-Mar-1990
   3-Mar-2000 GALILEO    1319479    1319479    Registered      United Kingdom   
08-Sep-1987    27-Jul-1990 GALILEO    1319478    1319478    Registered     
United Kingdom    08-Sep-1987    27-Jul-1990



--------------------------------------------------------------------------------

GALILEO    1319477    1319477    Registered      United Kingdom    08-Sep-1987
   2-Mar-1990 GALILEO    MGU 2010 1067       Pending      Uzbekistan   
03-Jun-2010    GALILEO    2003-007646    P259680    Registered      Venezuela   
12-Jun-2003    15-Apr-2005 GALILEO    4-2002-04032    67916    Registered     
Viet Nam    08-Jul-2002    10-Nov-2005 GALILEO    1929    1929    Registered
     West Bank    17-Oct-1987    17-Oct-1987 GALILEO       6290    Registered
     Yemen, Republic of    02-Feb-1988    2-Feb-1988 GALILEO       6291   
Registered      Yemen, Republic of    02-Feb-1988    2-Feb-1988 GALILEO      
6292    Registered      Yemen, Republic of    02-Feb-1988    2-Feb-1988 GALILEO
   40594    33200    Registered      Yemen, Republic of    12-Sep-2007   
11-Oct-2008